Case 4:21-cv-00178-JAJ-HCA Document1 Filed 06/14/21 Page 1 of 7

RECEIVED

Born 4: JUN 1 4 202)
In The United States District Court CLERK U.S. DISTRICT COURT
Northern District of lowa SOUTHERN DISTRICT OF IOWA

 

Tames C. ly son Sys

 

 

 

)
)
)
)
)

 

(Enter above the full name of the
Plaintiff or Plaintiffs in this action.)

 

 

vs. . COMPLAINT
ANAWM0$4 STATE )
-  Dendctimihay Classificaten )
Corman He “anol )

 

Wardin of ‘Tyeatvnent )
; 7}

 

(Enter above the full name of the
Defendant or Defendants in this
action, if known.)

 

(NOTE: if there is more than one plaintiff, a separate sheet should be-attached giving the information in parts 1 and
TI below foe each plaintiff, by name.)

 

L Previous Lawsuits

A. Have you begun other lawsuits in state or federal court dealing with the same facts
Involved in this action or otherwise relating to your imprisonment? Yes ( ) No

B. Ifyour answer to Ais YES, please answer the questions 1 thru 7. (If there is more than one lawsuit,
describe the additional lawsuits on another sheet of paper using the same outline.)

- 1. Parties to this previous lawsuit

Plaintiffs

 

 

Defendants

 

 

2. Court (if federal court, name the district; if state court, name the county)

 

3. Docket number

 
Case 4:21-cv-00178-JAJ-HCA Document 1 Filed 06/14/21 Page 2 of 7

4, Name of judge whom case was assigned

 

5. Disposition, if known (For example: was the case dismissed? Was it appealed? Is it still pending?

 

6. Approximate date of filing lawsuit

 

7, Approximate date of disposition

 

U. Place of Present Confinement Anamosa STATE Po ride nti os
A. Is there a prisoner grievance procedure in this institution? Yes ( Ly No ( )

B. Did you present the fact relating to your complaint in the state prisoner grievance procedure?
Yes (“J No( )

C. Ifyour answer is YES,

1, What steps did you take? _- fe led arm ekVanw Comm Dlannte 2. Oo be

 

2. Yin Civdy Wo | wot Slates haat viothine (an
ove Recarse’ TF eppeated classification cleesiod to
~waAtde! OF Tees Menr “TRACY Dretech

D. If your answer is No, explain why not

 

 

E. Ifthere is no prisoner grievance procedure in the institution, did you complain to prison authorities?
Yes ( ) No ( )

F, Ifyour answer is YES,

1. What steps did you take?

 

 

 

2. What was the result?

 

 

 

I. Parties

(In item A below, place your name in the first blank and place your present address in the second bank. Do the
same for additional plaintiffs, if any.) ‘

A. Name of Plaintiff TJ AMES Chae Le § ly Sov" Sea
Address HOY Noch Nigh Creve , A mvViosd Towa 52205.
Case 4:21-cv-00178-JAJ-HCA Document1 Filed 06/14/21 Page 3 of 7

 

B. Additional Plaintiffs

 

 

In item C below, place the full name of the defendant in the first blank, his official position in the
second blank. Use item D for the name, positions, and places of employment of any additional

 

 

 

defendants.
¢ Defendant class L f (e@ tron (ar mM) ‘tee |e am is employed as
A+ SP. Vofessronals at AnamoSa STATE ben fouhaay
D. Additional Defendant(s) are/is employed as
. at

 

 

 

TY. Jurisdiction

This complaint is brought pursuant to 42 U.S.C. § 1983, and jurisdiction is based on 28 U.S.C. § 1343 (a) (3).
Plaintiff(s) allege(s) that the defendant(s) acted under color of state law with regard to the facts stated in Part V of
this complaint.

V.. State of Claim

State here as briefly as possible the FACTS of your case. You MUST state exactly what each defendant

personally did, or failed to do, which resulted in harm to you. Include also the names of other persons involved

(for example, other inmates) and state the date and place of all events. Attach an extra sheet ifnecessary, and write —
the heading PART V CONTINUED at the top of the sheet. Keep to the facts. Do not give any legal arguments or
cite any cases.

AnamosA STATE Pentitrdi ny classi freation Cornyn: thee wilt vor plage
mo Bak iv. Bengal Poovlahorn Specral weed) Unit = was fomd
Guilty oF 2 Dsciphnay Waior RaptsS vole Wolehuss THeesTS And
Jd dabbalin Wate’ Bald Buiae was found oan ley of Sand
Yule Wiolahov And lat eivem Sérre  DPisciplanny Cae toh 1 WwAS
OW 15 days 0. D. 2 lek Up en "clakr Lica tion Commnaee.
J Yer nin Go breK to GP Special Needs unr attain he comnpletic)
Wis Drsci phi\wany’ Deten hia bwre My OD. me WAS also Corn'ple dec]
avd Tue cidéssrfitediin Pumndgttfer Tod vet LE we cut of Ixkvup
qe ule. Wrolahon$ 2. imwate it Peent Chardedee
Dartal hy “2s bem SVioavn Vv) @mployves peer aS Keing
to5 Pessidnal ermplayee S FR Roen Wok cup sme Macc
Valse QOCl way pas} wry Disciolimany Cane dim THAT THE
A hat istved! Mme In’ do Sods j\ §- 2b" vye)
TiAl oy Sony + Gs @5 devs Ano! fie Plawol Beck i Genie |
Populahim Specie] NEEDS Un pt “THey Placed we on ddim. ns strate
rT  Segregetve Be No apperewr reased '
VI. Relief

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or statutes.

FP owold like for te cogt+ to wile \Wudeywurw in _yny
Arvor Vyovthw DAmaga oF 40 milion dolla Zor what 7
pty dim / as is

 
Case 4:21-cv-00178-JAJ-HCA Document1 Filed 06/14/21 Page 4 of 7

 

 

 

 

VIL Statement Regarding Assistance in Preparing This Complaint
A Did any person other than a named plaintiff in this action assist you in preparing this complaint?
YES( ) NO ¢

B. If your answer is YES, name the person who assisted you.

C. Signature of person who helped you prepare complaint

 

 

 

(Date) (Signature)
VIL. Signature(s) of Plaintifi(s) |
Signed this a day of May 20 ZI
Pfamts Clabes Lyn Ae

Signatures of additional Plaintifis, if any:

 

 

 

 

 
 

ontlah en Document 1 Filed 06/14/21 Page 5 of 7

del DEPARTMENT OF CORRECTIONS | Grievance No. -
DOQYE
OFFENDER GRIEVANCE ‘ 2
COMPLAINT (For Grievance Officer Use Only)

 

 

 

 

Your grievance will be returned unprocessed if all the information is not completed.

 

 

 

 

 

Name: J Jw€Ss Ly Son Date: 5-/4- uz)
Number: 1035 24/ D flireQeons Housing Unit: Ar

Date of Incident:_5 -/%- 2u7@|

I consider this grievance to be: [_] Standard if Emergency

Description of Problem:

in mate Blake Rlume has an ALT Peston on his +bhyeats

And tutimedab'on Diseiplinay reper The ALT gave Awy (8
dlagt 1). D. he gets out” 6-23 20¢/ class(Atahen @rumutle bd nal
place hw bil advan shade Segpecate'v J) State § Pra ¢ (Ar bee just gor

out af Lockup fer tvuab and intiwdalean EL qo ~25 day S$ ND,
fac my thytals and intmidat om yapoeh LP had 2 Reports

Ayo clAssifvéahion Commithex Dt yk oas Admin: Stoative SegkEGa fur
aftee Fodene my DD. tine chy is le otthne drfhons dee por
(Attach additional sheets if necéssary) Feovn vy thre ang “nfimidaton Reaoet

 

Documentation of Informal Resolution Attempt: You must have attempted to resolve
informally with an appropriate staff prior to filing a formal grievance. a
Have you attempted to resolve this issue informally? Yes [-] No
Name of staff member with whom you attempted to resolve informally:Ca oti aa/ Ko kor
Date of informal resolution attempt: 9~/0 72° >
Form of communication (kite, face-to-face meeting, etc.):_ FACE TO Fact
Reason the informal resolution was not successful: Captranw Kolke  advixye we
appeal Class frratiun (Cohm Hee vaview 9 days aan Fo appealed
ty MS" Drttsch ana _also filed Qrisvenc Cumpyeint byt notkirys
Hes Beth Clone al seS is bay 2racl Cri tvena complaint

 

 

 

 

 

 

Tames Tyson 6-14-20
Grievant Signature Date -

Action Requested by Offender: — would LiKe tobe placed) back iy
Cena Popu lation Special Nee! s Ute able inmates

Grievance Offiger Receipt Date

 

 

 

 

 

Effective: June 2010 ; 10-OR-06 F-1
Amended Sedseu2t-cvdd1 76 IKHOA DEcuménilt Fited-be/14/21 Page 6 of 7
Avamosa sTATE  Perrtehentivy classe Preation Mommitree yok be
off special needs etatus Pr no aprevenT reason

Tin class:Med as Medes geanty but “py sum s Pearce) ve
+ @ MAX Ie Secuv: 1 pri sory |

Sowa) SYATE Pentre tintary dues viot WAve special needs unt
pie Men hr] Health (imates

tve2y Gna They took ma off special Klaas men f/ Hea [le
Stade § My Dvanoia “cea ed

—L- nin \e avd all day becarye of iJ moe ce / Cand) 4.64

—— il ;
Five tyied to yeason Gy th ASP classiteation Crmmittee are
? REA OrGe wizatrorss  VUiChim  PestoraTiad

Orgeniratron TA DesAoves
Lowa

FE dow+ Kuow the 4240
Dr, Kel oF TLM-C.C,

To was tok OFF specra] Needs ST44e 5

heuse Bave thon eR MUSS1On fo veMmove

FE naevee gard Fuld Wie sto he remo Fron, 3 Pecial

NLOdS tates htt ALP elassr cation Committe took
M2 of F sprig ad id and Avani ferred) ve ‘TO Pow a STATE
Pert tant avy VPA X Nearer een tty Wh tioe iS ylo vent! Heal
Unit

{ \ :
mn dias noi Seq) a3 Pdkeno: d schizo phren’_/iManie De press arch
a
IOWA STATE PENITENTIK@9€ 4:21-Cv-00178-JAJ-HCA Document 1 Filed 06/14/21 Page 7 of 7

Box 316
Fort Madison, lowa 52627

TAMES Wysow Av.
st \O35 24 |

 

United States Devt’ CoueT Ho- $d
LLY East Walnut Stveat su te S00

Des Mons, Lowa 50309

“KRAYED & CLEARED py oy

Denies

UeLAdD Sede tate ATL Tne
